Appeal from a judgment of the County Court of Chemung County (Danaher, Jr., J.), rendered June 21, 1993, upon a verdict convicting defendant of the crime of promoting prison contraband in the first degree.
After a jury trial, defendant was convicted of promoting prison contraband in the first degree stemming from an incident in which he was observed passing a small, shiny metal object, which turned out to be a razor blade, to a fellow inmate. He was sentenced, as a second felony offender, to a term of 3 to 6 years in prison to be served consecutive to his current sentence. Initially, inasmuch as the prior prison disciplinary hearing resulted only in the loss of good time and/or privileges, we reject defendant’s claim that the criminal indictment should be dismissed on the ground of double jeopardy. Furthermore, given defendant’s criminal history and prior disciplinary problems, as well as the fact that the sentence imposed was within statutory guidelines, we do not find that the sentence was harsh or excessive.
Mikoll, J. P., Mercure, Crew III, Casey and Yesawich Jr., JJ., concur. Ordered that the judgment is affirmed.